J-S56015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ARLA JOHNSON, POWER OF                    :   IN THE SUPERIOR COURT OF
 ATTORNEY FOR JANE S. JOHNSON,             :         PENNSYLVANIA
 SOLE SURVIVING TRUSTEE FOR THE            :
 JOHNSON FAMILY TRUST                      :
                                           :
                     Appellee              :
                                           :
               v.                          :
                                           :
 MIDNIGHT REALTY, LLC                      :
                                           :
                     Appellant             :        No. 527 MDA 2018

               Appeal from the Order Entered February 16, 2018
             In the Court of Common Pleas of Lackawanna County
                     Civil Division at No(s): 2013-CV-6526


BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED NOVEMBER 14, 2018

      Appellant, Midnight Realty, LLC (“Midnight Realty”), appeals from the

order entered in the Lackawanna County Court of Common Pleas, granting a

petition to terminate an installment sales agreement and for ejectment of

Midnight Realty, who was then in possession of the premises. We affirm.

      The trial court set forth the relevant facts and procedural history as

follows:

           This case involves an installment sales agreement per
           settlement agreement (hereinafter “Installment Sales
           Agreement”) regarding a parcel of real estate located in
           Spring Brook Township, Lackawanna County Pennsylvania
           (hereinafter “Spring Brook Property”). The Johnson Family
           Trust is the legal owner of the property as per the Deed
           dated July 21, 2001. The Matter is before this Court on Arla
           Johnson’s, who is the Power of Attorney for John S. Johnson,
           sole surviving trustee of the Johnson Family Trust
           (hereinafter “Arla Johnson”), Petition to Immediately
J-S56015-18


          Terminate Installment Sales Agreement per Settlement
          Agreement as Approved by Court Order of May 30, 2014,
          and Immediate Surrender and Ejectment from subject
          Premises, which was filed on January 16, 2018. (Petition,
          01/16/18).

          By way of background, under her authority as Power of
          Attorney, Arla Johnson entered into an Installment Sales
          Agreement with Midnight Realty for the sale of the Spring
          Brook Property. Paul Hrywnak is the sole member and
          manager of Midnight Realty…. A confession of judgment for
          the possession of the premises is located in the Installment
          Sales Agreement. On November 27, 2013, Arla Johnson
          filed a Complaint in Confession of Judgment. The parties
          entered into a Settlement Agreement, which provided that
          Midnight Realty then owed Arla Johnson twenty six thousand
          two hundred fifty dollars ($26,250.00). Pursuant to the
          Order of May 30, 2014, Midnight Realty paid $26,000.00 of
          the same and was to pay the additional two hundred and
          fifty dollars ($250.00) by June 4, 2014. Midnight Realty was
          to continue to make payments per the Installment Sales
          Agreement. The Settlement Agreement obligated Midnight
          Realty to enter into agreement to pay the back taxes. Arla
          Johnson filed a Petition to Immediately Terminate
          Installment Sales Agreement per Settlement Agreement as
          Approved by Court Order of May 30, 2014, and Immediate
          Surrender and Ejectment from Subject Premises, which was
          filed on January 16, 2018. (Petition, 01/16/18). This
          [c]ourt heard the matter on February 15, 2018 granting Arla
          Johnson’s Petition.[1] Thereafter, this [c]ourt issued an
          Order dated February [16], 2018.         (Order 02/16/18).
          Midnight Realty filed a [counseled] Notice of Appeal on
          [Monday,] March 19, 2018. This [c]ourt issued an Order
          requesting Midnight Realty to file a Statement of Errors.
          (Order 05/04/18). Said Statement of Errors was filed on
          May 22, 2018. (Statement 05/22/18).

(Trial Court Opinion, dated June 14, 2018, at 1-2).



____________________________________________


1At the hearing, Paul Hrywnak appeared to represent the interests of Midnight
Realty, as the sole member and manager of the corporation. Mr. Hrywnak is
not a licensed attorney.
                                           -2-
J-S56015-18


      Midnight Realty raises one issue for our review:

         DID THE ISSUANCE OF A RULE TO SHOW CAUSE WHICH
         DID NOT CONFORM TO PA.R.C.P. 206.6 AND LR 206.4(C)
         DENY [MIDNIGHT REALTY] DUE PROCESS OF LAW BECAUSE
         IT FAILED TO INFORM [MIDNIGHT REALTY] OF ITS
         OBLIGATION TO ANSWER THE PETITION PRIOR TO THE
         HEARING, AND/OR BECAUSE IT FAILED TO PROPERLY
         INFORM [MIDNIGHT REALTY] THAT ITS RIGHT TO PROCEED
         BY USE OF DEPOSITIONS HAD BEEN ABROGATED?

(Midnight Realty’s Brief at 5).

      Midnight Realty asserts the Rule to Show Cause was flawed because it

did not conform to Pa.R.C.P. 206.6. Specifically, Midnight Realty contends the

Rule failed to inform Midnight Realty that it had to answer the petition within

twenty days and that the use of depositions and argument had been abrogated

in favor of an evidentiary hearing. Midnight Realty concedes the outcome of

the proceedings might be the same had the Rule conformed to Rule 206.6.

Midnight Realty also argues Rule 206.6 makes no provision for the filing of

preliminary objections to a flawed rule to show cause. Midnight Realty insists

the use of the deficient Rule to Show Cause denied Midnight Realty procedural

and substantive due process of law and calls the validity of the order at issue

into question. We disagree.

      Our well-settled standard of review is:

         [T]he findings of a trial court sitting without a jury have the
         same force and effect on appeal as a jury’s verdict. We will
         reverse the trial court only if its findings are predicated upon
         an error of law or are unsupported by competent evidence
         in the record. On review, it is not within our province to find
         facts or to substitute our judgment for that of the trial court.
         Moreover, the trial court is free to believe all, part, or none


                                      -3-
J-S56015-18


         of the evidence that is presented, to make all credibility
         determinations, and to resolve any conflicts in the evidence.

Scobell Inc. v. Schade, 688 A.2d 715, 718 (Pa.Super. 1997) (quoting

Hodges v. Rodriquez, 645 A.2d 1340, 1343 (Pa.Super. 1994)).

      Rule 206.6 provides for the issuance of a rule to show cause as of course

upon the filing of a petition. Pa.R.C.P. 206.6. “A Rule to Show Cause is one

that is made ex parte, directing an adverse party to show cause why an action

should not be taken; the Rule is not, except by statute, a proper substitute

for original process, but is auxiliary.”   Petition of Tax Claim Bureau of

Westmoreland Cty., 613 A.2d 634, 638 (Pa.Cmwlth. 1992) (quoting

Rusbarsky by Rusbarsky v. Rock, 471 A.2d 107 (Pa.Super. 1984)). A court

or a judge must order the Rule to Show Cause.         Petition of Tax Claim

Bureau of Westmoreland Cty., supra. The party who has received the rule

has the burden of proof at the hearing on the rule to show why the court

should not grant the requested relief. Id. In modern practice, the Rules of

Civil Procedure govern pleadings in civil actions and define what is a civil

action. Id. The Rules of Civil Procedure do not require a Rule to Show Cause

to conform to the Rules of Civil Procedure; “thus, failure to answer a Rule to

Show Cause or to enter an appearance upon it is of no moment.” Id. at 638.

“The only requirement to a Rule to Show Cause is to appear on the return day.

If the hearing is held and a party fails to appear, it is bound by the decision

rendered….” Id. In other words, the purpose of the rule to show cause is to

give the parties notice of a hearing and an opportunity to be heard. Id.


                                     -4-
J-S56015-18


      “Corporations may appear and be represented in Pennsylvania courts

only by an attorney at law ‘duly admitted to practice.’” David R. Nicholson,

Builder, LLC v. Jablonski, 163 A.3d 1048, 1052 (Pa.Super. 2017), appeal

denied, ___ Pa. ___, 173 A.3d 266 (2017) (emphasis added).

         The reasoning behind the general rule governing counseled
         representation of corporations is…a corporation can do no
         act except through its agents and…such agents representing
         the corporation in [c]ourt must be attorneys at law who
         have been admitted to practice, are officers of the court and
         subject to its control. This rule holds even if the corporation
         has only one shareholder. The purpose of the rule requiring
         corporations to appear in court through counsel is not the
         protection of stockholders but the protection of the courts
         and the administration of justice, and that a person who
         accepts the advantages of incorporation for his…business
         must also bear the burdens, including the need to hire
         counsel to sue or defend in court.

Id.    The rule requiring counseled representation for corporations in

Pennsylvania also applies to limited liability corporations. Id. at 1052-54.

      Finally, “Issues not raised in the [trial] court are waived and cannot be

raised for the first time on appeal.” Pa.R.A.P. 302(a). Instead, an appellant

must raise the claim at the appropriate point in the proceedings so that the

court can address it and correct any error immediately. See generally Tong-

Summerford v. Abington Memorial Hosp., 190 A.3d 631, 645 (2018). This

requirement bars an appellant from raising “a new and different theory of

relief” for the first time on appeal. Commonwealth v. Wanner, 158 A.3d

714, 717 (Pa.Super. 2017) (quoting Commonwealth v. York, 465 A.2d

1028, 1032 (Pa.Super. 1983)). Likewise, an appellant cannot raise new issues

in a motion for reconsideration of a court order; issues raised in that manner

                                      -5-
J-S56015-18


are generally waived. See generally Kelly v. Siuma, 34 A.3d 86 (Pa.Super.

2011).

      Instantly, the defendant in this case is Midnight Realty, LLC. As Midnight

Realty is a corporation, a licensed attorney at law is the only suitable

representative for Midnight Realty in the courts of Pennsylvania.          See

Jablonski, supra.    Here, Paul Hrywnak is not a licensed attorney, yet he

attempted to represent Midnight Realty at the rule-to-show-cause hearing,

acting as the sole member and manager of Midnight Realty. Mr. Hrywnak

chose to reduce his personal liability and accept the benefits of incorporating

his business as an LLC.     By accepting these benefits, Mr. Hrywnak also

accepted the duty to retain licensed legal counsel in order to appear in court.

As Mr. Hrywnak is not a licensed attorney, he could not represent Midnight

Realty in court. See id. Moreover, the bulk of Mr. Hrywnak’s assertions at

the hearing dealt with his personal investment in the property by way of

money and sweat effort. Mr. Hrywnak could offer the court no defenses on

behalf of Midnight Realty, because the court had no jurisdiction to address the

matters Mr. Hrywnak raised on behalf of Midnight Realty during those

proceedings.

      With respect to Midnight Realty’s Rule 206.6 claim on appeal, concerning

the purported flawed rule to show cause, the purpose of the rule to show cause

was to give Midnight Realty notice of the hearing and an opportunity to be

heard. Midnight Realty did not have to file preliminary objections to the rule

to show cause. See Petition of Tax Claim Bureau of Westmoreland Cty.,

                                     -6-
J-S56015-18


supra. Nevertheless, Midnight Realty did have to hire counsel and preserve

the objection at the hearing. See Jablonski, supra. Midnight Realty had

notice of the hearing where Mr. Hrywnak appeared in court on the scheduled

date. At the hearing, the court established Midnight Realty was a corporation

and gave Mr. Hrywnak the chance to explain why Midnight Realty was not

represented by counsel and patiently allowed Mr. Hrywnak to tell his story.

Midnight Realty first raised a challenge to the rule to show cause in a

counselled motion for reconsideration of the court’s order directing Midnight

Realty to vacate and surrender the property at issue. By failing to hire counsel

and raise this issue before the court at the rule to show cause hearing,

Midnight Realty waived any objection to the form of the rule to show cause.

See Pa.R.A.P. 302(a); Kelly, supra. In this regard, the court reasoned:

         Mr. Hrywnak was under the obligation to retain an attorney
         for the hearing at hand. The hearing was scheduled in
         January 2018, and Mr. Hrywnak was afforded adequate time
         to retain counsel before said hearing. Furthermore, since
         Mr. Hrywnak was not capable of representing the company
         and no attorney appeared to do so, that is a failure to appear
         on behalf of the company, and the [c]ourt may proceed
         without the party. Since Mr. Hrywnak, the sole owner of the
         company, appeared at the hearing despite some unforeseen
         circumstances, this is proof that proper notice was given.
         Therefore, any objections made at the hearing by Mr.
         Hrywnak were not proper.

         …Mr. Hrywnak failed to retain an attorney to raise this issue
         prior to the hearing or at the time of the hearing. Therefore,
         this issue is waived.

(Trial Court Opinion at 5). Midnight Realty’s failure to appear at the hearing

on the rule return date with counsel was tantamount to a non-appearance


                                     -7-
J-S56015-18


and allowed the court to enter a binding decision against Midnight Realty. See

Petition of Tax Claim Bureau of Westmoreland Cty., supra. The record

supports the court’s decision, and we have no reason to disturb it.

Accordingly, we affirm.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2018




                                    -8-